In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Erice, J.), dated June 28, 2005, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendant’s prima facie showing of *607entitlement to judgment as a matter of law, the plaintiff raised a triable issue of fact as to whether the absence of a handrail adjacent to the stairs upon which she fell constituted a dangerous condition that was a proximate cause of her injuries (see Swerdlow v WSK Props. Corp., 5 AD3d 587 [2004]; Dooley v Dixon, 154 AD2d 331 [1989]; Eidlitz v Village of Dobbs Ferry, 97 AD2d 747 [1983]). Moreover, triable issues of fact exist as to whether the house was constructed before the enactment of Administrative Code of the City of New York § 27-375, and the provision, therefore, was inapplicable in this case, and whether the subject stairs were “interior stairs” within the meaning of Administrative Code of the City of New York § 27-232 (cf. Walker v 127 W. 22nd St. Assoc., 281 AD2d 539 [2001]). Accordingly, the Supreme Court properly denied the motion (see Viscusi v Fenner, 10 AD3d 361 [2004]). Luciano, J.P., Rivera, Lifson and Covello, JJ., concur.